Title: To Thomas Jefferson from Enoch Edwards, 16 August 1793
From: Edwards, Enoch
To: Jefferson, Thomas



Dear Sir
London Augt: 16. 1793

Since I have been in London I have written you two Letters—One by the Wm: Penn the other by the Way of New York. I hope this third will entitle Me to an Answer. I have mentioned to you the Rage that exists here for Emigration to our Country. I have by some Means or other, without any Steps taken on my own Part to procure it, become more known than I had any Right to expect in this Country—so much so that I am written to from many Parts of the Kingdom respecting the Situation of our Country. I have sen’t over several original Letters (I received many of them from Men I had no Knowledge of and situated above two hundred Miles apart) to my Friend Charles Biddle to be kept for Me, and have desired him to let You peruse them. I wish you very much to take the Trouble of casting your Eyes over them, they will give you some Idea of what Spirit prevails here.
Mr. Richards the writer of several of them is an eminent Dissenting Clergyman and one of the most accurate Historians I am told in this Country.
Doctor Priestly has had several Interviews with Me—two of his Sons embarks in the Pigou and he follows them as soon as possible to America (to use his own Words) as an Asylum. He is a very amiable Man of  a mild and humble Deportment and has suffered as you know for no other Crime than because he is the Friend of his fellow Creatures.
I received a Letter from Sr: John St: Clair and inclose you at his Request a Copy. I shall answer what I can of it—but if you can assist Me, I shall thank you. As to the Gypsum I can only relate my own Experience of it, and my observations—any Answers you can make to this, by what you can collect will be verry acceptable.
The Buffaloe Clover I have only heor’d of it growing at Kentucky—and seen the Leaves. Perhaps you know something in particular of this.
I have nothing more extraordinary to inform you of now. Indeed I write more to give a Testimony of my Esteem for you, than for any other Purpose. I am very respectfully your obedt: Sert

Eno: Edwards


P.S. A Letter directed either to Mr. Pinckney, or to Mr: Frederick Pigou, Merchant London will come safe to Me.
I cannot conceive what this Country means by their Hostillities commited against Us at Sea—unless it is to go to War and check the Current of Emigration, as they did that of Liberty when they waged it with France.

